IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


CANDA ALSTON,

             Appellant,

 v.                                                     Case No. 5D16-3917

JOHN VAZQUEZ,

             Appellee.

________________________________/

Opinion filed September 18, 2017

Appeal from the Circuit Court
for Orange County,
Wayne C. Wooten, Judge.

Gary S. Israel, of Gary Israel, PA, Orlando,
for Appellant.

John Vazquez, Orlando, pro se.

PER CURIAM

      Canda Alston appeals a final judgment of paternity that included a child support

order and parenting plan. We affirm the trial court’s thorough, thoughtful, and well-

documented final judgment as to all but one of the issues Appellant raised. As part of the

final judgment, the trial court ordered that Appellant would have the income tax benefits

of claiming the parties’ child as a dependent in even-numbered years, while Appellee, the

child’s father, would have those same tax benefits in odd-numbered years. “The trial

court had the discretion to transfer the dependency exemption to the noncustodial
parent.” Vick v. Vick, 675 So. 2d 714, 719 (Fla. 5th DCA 1996). However, the trial court

erred in not conditioning each party’s right to claim the child as a dependent on being

current with child support payments. See Salazar v. Salazar, 976 So. 2d 1155, 1158 (Fla.

4th DCA 2008). We remand with instructions for the trial court to enter an amended final

judgment containing that condition for the right to claim their child as a dependent for tax

purposes in alternating years. In all other respects, the final judgment is affirmed.


       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED WITH

INSTRUCTIONS.



SAWAYA, ORFINGER, and EDWARDS, JJ., concur.




                                             2